                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                       8:18CR293

        vs.
                                                                           ORDER
GAGE ANDRE DAVIS, II,

                       Defendant.


        This matter is before the court on Defendant's MOTION TO ENLARGE TIME FOR
CONSIDERATION OF PRETRIAL MOTIONS [17]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 38-day extension. Pretrial Motions shall
be filed by December 21, 2018.


        IT IS ORDERED:
        1.     Defendant's MOTION TO ENLARGE TIME FOR CONSIDERATION OF
PRETRIAL MOTIONS [17] is granted. Pretrial motions shall be filed on or before December 21,
2018.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between November 13, 2018, and December 21, 2018, shall
be deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The failure
to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 14th day of November, 2018.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
